IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Detention of              )        No. 80857-5-I
                                               )
RICKY LEE LEWIS,                               )        DIVISION ONE
                                               )
                       Appellant.              )        UNPUBLISHED OPINION
                                               )

       MANN, C.J. — Ricky Lewis appeals a jury finding that he was a sexually violent

predator (SVP) who was likely to reoffend if not placed in a secure setting. Lewis

argues that (1) the trial court abused its discretion by admitting evidence about prior

alleged crimes where he was never charged, acquitted, or where the charges were

reduced; (2) that the trial court abused its discretion in not admitting evidence that the

State could file a future SVP petition were Lewis freed from custody, and (3) that

prosecutorial misconduct during opening statement requires reversal. We affirm.

                                               FACTS

       A. Background

       Lewis was scheduled to be released from prison in June 2018 after serving an

84-month sentence for assault in the second degree and two counts of unlawful

imprisonment. The crime was originally charged as rape in the first degree and



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80857-5-I/2


kidnapping in the first degree. Lewis entered an Alford 1 plea to the reduced charges.

Based on previous rape convictions, on June 25, 2018, the State filed a petition alleging

Lewis was an SVP 2 in accordance with chapter 71.09 RCW. The State supported its

petition with a forensic psychological evaluation prepared by Harry Hoberman, Ph.D.,

L.P. The psychological evaluation documented an extensive history of Lewis sexually

assaulting both underage girls and young adult women over the course of several

decades. Many of the incidents resulted in reports to the police and arrests, but only a

few resulted in criminal charges. Four incidents resulted in convictions—three pursuant

to plea bargains involving reduced charges, and one conviction by a jury as charged for

rape in the second degree. Other evidence documented other sexual assaults that

were never reported to the police. Lewis was acquitted twice at trial—once for second

degree rape, and once for second degree assault with sexual motivation. Dr.

Hoberman’s evaluation identified Lewis’s “mental abnormalities”3 as defined by the SVP

statute. At the time, Lewis was serving his most recent sentence for the crimes

involving B.P. and C.S.

        B. Trial

        Before trial, Lewis moved in limine to prohibit the State from mentioning or

presenting evidence that Lewis was charged with crimes which differ from his actual

conviction(s) or where he was found not guilty by a jury. Lewis argued that introduction

        1 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
        2 A “sexually violent predator” is “any person who has been convicted of or charged with a crime
of sexual violence and who suffers from a mental abnormality or personality disorder which makes the
person likely to engage in predatory acts of sexual violence if not confined in a secure facility.” RCW
71.09.020(18).
        3 A “mental abnormality” is “a congenital or acquired condition affecting the emotional or volitional

capacity which predisposes the person to the commission of criminal sexual acts in a degree constituting
such person a menace to the health and safety of others.” RCW 71.09.020(8).

                                                  -2-
No. 80857-5-I/3


of this evidence would allow the State to use the civil commitment as a substitute for

criminal convictions that did not occur.

        Lewis also moved in limine to present evidence that, were he released, the State

could file another SVP petition in the future if he committed a “recent overt act” 4 in the

community. Lewis argued that the evidence would demonstrate a deterrent to engage

in further sexual misconduct.

        At oral argument, Lewis’s attorney acknowledged the admissibility of the

evidence regarding crimes that did not result in convictions, but clarified that her motion

was focused on precluding improper arguments by the State. The trial court confirmed

that the State would not be arguing that Lewis should be punished now for crimes that

he was not sufficiently punished for in the past, stating:

        THE COURT: . . . It does seem and I think acknowledges that cases of
        this nature, references to past sentences, past charges, are inevitable.
        The State has acknowledged that it would be improper for it to argue that
        this case should be used to punish for other cases.

        I see [Lewis’s attorney] acknowledge that now. The court is not going to
        grant that kind of argument if it is offered. But I’m not going to preclude
        evidence through experts regarding past sentences, past charges, past
        acts. That seems to be the nature of this type of proceeding, and I can’t
        exclude that evidence.

The court denied Lewis’s motion.

        The trial court also denied Lewis’s motion to introduce evidence that the State

could file an SVP petition in the future because of “the possibility of jury confusion” and




        4 A “recent overt act” is “any act, threat, or combination thereof that has either caused harm of a

sexually violent nature or creates a reasonable apprehension of such harm in the mind of an objective
person who knows of the history and mental condition of the person engaging in the act or behaviors.”
RCW 71.09.020(12).

                                                  -3-
No. 80857-5-I/4


“time spent exploring what is meant by an ‘overt act’” would be “distracting, confusing,

and highly speculative in the context of this case.”

       Lewis’s first trial ended in a mistrial when the jury could not agree on a verdict. A

second trial began in November 2019. Evidence at trial included the following details

about Lewis’s history of sexual assaults.

       In 1980, when Lewis was 22, he impregnated 12-year-old L.R., sexually

assaulted her, isolated her in his room, and photographed her nude. The incident was

never reported to law enforcement. Dr. Hoberman explained that the incident was

relevant because it demonstrated Lewis’s nearly lifelong fixation on nonconsensual sex.

       Approximately three years later, Lewis had a relationship with C.G., then 16

years old. Hoberman explained that C.G. reported to the police that when she

attempted to end the relationship, Lewis smeared dog feces onto her face. While not

sexual, Dr. Hoberman explained that it was relevant as an example of Lewis’s sadistic

behavior. Lewis admitted having an argument with C.G. during which “[s]ome feces

accidentally got on her shirt,” but denied he smeared any on her face.

       In 1985, Lewis was convicted of his first sex offense for the statutory rape of 15-

year-old A.A. Lewis drugged A.A. at a party, took her home, struck her in the face,

forced her to perform oral sex, and had forcible intercourse with her. Lewis was

originally charged with forcible second degree rape, but the charge was dropped as part

of a plea agreement. Lewis claimed that A.A. had sex with him willingly and that she

lied to him about her age. Lewis served six months for his conviction.

       In 1988, when Lewis was 30 years old, he met 14-year-old J.Sm. through mutual

acquaintances. J.Sm. testified at the SVP trial that they were eating Jack-in-the-Box on

                                            -4-
No. 80857-5-I/5


the backseat of his van, where he then forcibly kissed her, pulled her shirt open, rubbed

his penis between her breasts, ejaculated on her neck, and then handed her some

napkins and told her to clean herself up. Lewis explained that he and J.Sm. had only

engaged in “heavy petting,” but that she did not resist. After J.Sm. reported the

incident, no charges were filed.

       In 1990, Lewis was arrested for sexual assaults against 12-year-old B.W. and 14-

year-old M.H. Dr. Hoberman described B.W.’s report that Lewis bound her hands with

her underwear, placed her into a closet, and raped her at knifepoint. Dr. Hoberman

described M.H.’s report that Lewis forced her to perform oral sex at gunpoint. Lewis

denied the interactions because he was not attracted to B.W. due to her bad

complexion, and that M.H. had intercourse with his friend, but not him. This incident

was reported to the police, Lewis was arrested, but the case was not referred to the

prosecutor’s office for criminal charges.

       In 1992, 20-year-old T.T. reported to police that she had been raped by a man

later identified as Lewis. T.T. testified at the SVP trial. She explained that after she

initially rebuffed a pass by Lewis, he agreed to drive her from the house he was staying

at back to Pioneer Square. Lewis was driving T.T. on the highway when he demanded

she give him oral sex. T.T. attempted to open the door while the vehicle was moving,

but Lewis pulled her back into the car by her hair. T.T. did what Lewis asked. T.T.

reported the incident to the police.

       Detective Cloyd Steiger investigated the incident involving T.T. In an interview

with Steiger, Lewis claimed that he was using drugs to trick the cocaine-addicted T.T.



                                            -5-
No. 80857-5-I/6


into sex, and because he had scammed her, she reported the sex as rape. The case

resulted in acquittal.

       Two months following Lewis’s acquittal in the T.T. case, R.M. reported to the

police that Lewis raped her. R.M. testified at the SVP trial. Lewis provided R.M. with

heroin and asked for a massage in return. Lewis then grabbed R.M.’s arm, twisted it

behind her back, and demanded she masturbate him and perform oral sex.

       Four days following the occurrence with R.M., Lewis assaulted J.Su. by putting

her in a choke hold and demanding that she give him oral sex in exchange for cocaine;

she managed to run away. Steiger investigated both R.M. and J.Su.’s cases. When he

questioned Lewis, Lewis stated that the women were “cokeheads” and “he was just

trying to help them.”

       R.M. and J.Su.’s cases were charged and tried together. Lewis was acquitted of

second degree assault with sexual motivation in J.Su.’s case; he was convicted of

forcible second degree rape as charged in R.M.’s case. Dr. Hoberman relied on both

cases in forming his opinion, because both incidents fit Lewis’s pattern of coerced

sexual behavior and the infliction of physical and psychological suffering on his victims.

       In March 2013, police arrested Lewis for assaulting 19-year-old C.S. and refusing

to allow her to leave his trailer. Lewis provided police with a camcorder containing a

video of C.S. performing oral sex on him. On the same camcorder, police found a video

with B.P. B.P. became upset with Lewis when he tried to pay for intercourse in coins

instead of bills. In response, Lewis slapped her, berated her, and shoved his genitals in

her face, after which she acquiesced to having intercourse with him.



                                          -6-
No. 80857-5-I/7


       Lewis entered an Alford plea to assault in the second degree and unlawful

imprisonment for his conduct with B.P., and unlawful imprisonment for his conduct with

C.S. He denied unlawfully imprisoning C.S., stating that he refused to pay for his

services because he failed to climax. Lewis claimed that the videos were part of a

documentary about women working on Aurora Avenue called “The Girls on 99,” which

he had planned to submit to the Seattle International Film Festival.

       Based on Lewis’s history of sexual assault towards young women and minors, as

well as other behaviors, pieces of evidence, and psychological evaluations,

Dr. Hoberman diagnosed Lewis with a paraphilic disorder that he described as: 1) other

specified paraphilic disorder focused on nonconsent, coercion, and rape; or 2) sexual

sadism disorder. Dr. Hoberman also diagnosed Lewis with two overlapping personality

disorders: 1) antisocial personality disorder and 2) narcissistic personality disorder.

       Dr. Hoberman noted that coerced sexual activity “is an area of a particular sexual

interest or source of particular sexual arousal for Mr. Lewis such that he has regularly or

persistently engaged—appeared to engage in that behavior over time.” Dr. Hoberman

also identified that Lewis has a “victim type”—specifically girls who were runaways or

estranged from their families, girls and women with drug issues, and prostitutes, all

whom are marginalized and unlikely to reach out to law enforcement. Dr. Hoberman

concluded that “what seems extremely clear . . . is that there is a pattern of behavior of

engaging in isolating, vulnerable or marginalized females,” and subjecting them to

coerced, nonconsensual, and sadistic behavior.




                                          -7-
No. 80857-5-I/8


        The jury ultimately found Lewis to be an SVP. The trial court ordered Lewis to be

civilly committed and placed him in the custody of the Washington State Department of

Social and Health Services. Lewis appeals.

                                              ANALYSIS

        A. Evidentiary Rulings

            1. Admission of Evidence of Prior Alleged Crimes

        Lewis first argues that the trial court erred in admitting evidence about prior

alleged crimes of which he was acquitted, where the charges were reduced, and where

the State did not file charges. 5 In particular, Lewis challenges the admission of

testimony from J.Sm. (no charges) and T.T. (acquittal), as well as Detective Steiger’s

testimony about two cases he investigated that resulted in acquittals (T.T. and J.Su.).

Lewis does not contest Dr. Hoberman’s use of the alleged prior conduct in preparing his

analysis, and agrees that the trial court gave proper limiting instructions during Dr.

Hoberman’s testimony. Instead, he alleges that the trial court violated his right to due

process and abused its discretion under ER 403 in allowing the direct testimony. We

disagree.

                                             Due Process

        A challenge to denial of due process is a legal question that we review de novo.

State ex rel. Washington State Public Disclosure Com’n v. Permanent Offense, 136 Wn.

App. 277, 293, 150 P.3d 568 (2006).



          5 As a preliminary matter, the State argues that Lewis waived any evidentiary objection because

his trial counsel’s motion in limine concerned the characterization of the State’s arguments, not the
admission of evidence. Because Lewis’s motion at trial directly references the admission of evidence, we
recognize his objection and address his argument on appeal.

                                                -8-
No. 80857-5-I/9


        We first note that SVP proceedings are “resolutely civil in nature.” In re

Detention of Reyes, 184 Wn.2d 340, 347-48, 358 P.3d 394 (2015). Accordingly,

constitutional trial rights expressly afforded to criminal defendants by the Fifth and Sixth

Amendments do not apply in SVP cases. Reyes, 184 Wn.2d at 347-48 (citing multiple

cases). 6 While individuals facing SVP commitment are entitled to due process of law,

due process is a “flexible concept.” In re Detention of Stout, 159 Wn.2d 357, 369-70,

150 P.2d 86 (2007). “At its core is a right to be meaningfully heard, but its minimum

requirements depend on what is fair in a particular context.” Stout, 159 Wn.2d at 370

(citing Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)).

        Here, there is no dispute that Lewis was in any way denied the right to be heard.

He was represented by counsel throughout the proceedings. His counsel was afforded

the right to cross examine each witness. And Lewis testified on his own behalf and was

able to dispute the witnesses’ allegations. 7 Lewis was not denied due process.

                                                 ER 403

        “We review the trial court’s evidentiary rulings for abuse of discretion and defer to

those rulings unless no reasonable person would take the view adopted by the trial

court.” State v. Clark, 187 Wn.2d 641, 648, 389 P.3d 462 (2017). Relevance of

evidence under ER 403 is soundly within the trial court’s discretion. State v. Rice, 48

        6  Lewis cites to State v. Bartholomew, 101 Wn.2d 631, 683 P.2d 1079 (1984) in support of his
claim that misconduct that did not result in a conviction should not be admitted because it is “unreliable.”
Bartholomew, however, is a death penalty case and not applicable to an SVP proceeding. Moreover, the
issue in Bartholomew was the constitutionality of a statute that allowed evidence of prior misconduct to be
admitted during the penalty phase “regardless of its admissibility under the rules of evidence,” which the
court found to be in violation of the due process and cruel punishment clauses of the state constitution.
Bartholomew, 101 Wn.2d at 638-39. We agree with the State that Bartholomew is not on point.
         7 For example, during his testimony at the SVP trial, Lewis admitted having sex with T.T. in his

car, but claimed T.T. willingly offered sex in exchange for a ride back to Pioneer Square. Lewis also
admitted he had engaged in what he called “heavy petting” with J.Sm., but he claimed that she did not
resist. He also claimed that she lied about her age.

                                                 -9-
No. 80857-5-I/10


Wn. App. 7, 11, 737 P.2d 726 (1987). “The trial judge has broad discretion in balancing

the probative value of the evidence against its possible prejudicial impact.” Rice, 48

Wn. App. at 11. Thus, this court will only reverse a trial court’s decision on the

relevance and prejudicial effect of the evidence upon a manifest abuse of discretion.

State v. Lee, 188 Wn.2d 473, 486, 396 P.3d 316 (2017). Abuse of discretion is

“discretion manifestly unreasonable, or exercised on untenable grounds, or for

untenable reasons.” Rice, 48 Wn. App. at 11.

        The trial court did not abuse its discretion in allowing the testimony from J.Sm.,

T.T., and Detective Steiger regarding Lewis’s prior sexual misconduct that did not result

in a conviction. It is well established that testimony from an offender’s prior victims is

admissible in SVP proceedings. “The manner in which the previous crimes were

committed has some bearing on the motivations and mental states of [the offenders],

and is pertinent to the ultimate question . . . of whether they are sexually violent

predators under the terms of the [s]tatute.” In re Det. of Young, 122 Wn.2d 1, 53, 857

P.2d 989 (1993). This includes evidence of past criminal sexual behavior that did not

result in a conviction. Stout, 159 Wn.2d at 378. 8

        The probative value of victim testimony outweighs its potential for unfair prejudice

under ER 403 because the evidence bears directly on “the mental state of the alleged

SVP, the nature of [their] sexual deviancy, and the likelihood that [they] will commit a




         8 Lewis asserts that Stout is not controlling because it addressed the issue in terms of collateral

estoppel rather than ER 403. While this may be true, it is a distinction without import. The Stout court
clearly distinguished the difference in admissible evidence in a criminal proceeding as opposed to an SVP
proceeding and concluded that evidence of prior acts where the defendant was acquitted are admissible
in an SVP proceeding in contrast to a criminal proceeding. Stout, 159 Wn.2d at 378.

                                                 -10-
No. 80857-5-I/11


crime involving sexual violence in the future.” In re Det. of Turay, 139 Wn.2d 379, 400-

02, 986 P.2d 790 (1999).

       The State had the burden of demonstrating that Lewis “suffers from a mental

abnormality or personality disorder which makes [him] likely to engage in predatory acts

of sexual violence if not confined in a secure facility.” RCW 71.09.020(18). Evidence of

Lewis’s prior misconduct, regardless of conviction, is probative in the determination of

Lewis’s behavior, abnormalities or disorders, and his likelihood to reoffend if not

confined for treatment. The trial court did not abuse its discretion in allowing testimony

regarding such misconduct.

           2. Future SVP Petition

       Lewis argues that the trial court abused its discretion under ER 403 by excluding

evidence that if he were released the State could bring another SVP proceeding if he

commits a more “recent overt act.” We disagree.

       Lewis relies on In re Det. of Post, 170 Wn.2d 302, 241 P.3d 1234 (2010), to

support his claim that a future SVP petition is relevant. But Post does not stand for the

proposition that evidence of a potential future SVP petition is always admissible.

Instead, the Post court held that the possibility of a “recent overt act” petition is a

condition that “would exist” upon an offender’s release, and evidence of that possibility

may be relevant in an SVP trial. Post, 170 Wn.2d at 316-17. The court explained that

the evidence may be relevant because the offender’s knowledge that a future petition

could be filed “may well serve as a deterrent” and may “diminish the likelihood of [their]

committing another predatory act of sexual violence” in the community. Post, 170



                                            -11-
No. 80857-5-I/12


Wn.2d at 316-17. But, while possibly relevant, the court expressly stated that it was not

deciding that such evidence is always admissible:

       We do not decide whether the evidence was admissible, we merely
       correct the Court of Appeals’ misapprehension and hold that the evidence
       is relevant and does not violate RCW 71.09.060(1). ER 403 issues of
       unfair prejudice and confusion of the issues are best addressed in the first
       instance by the trial court, subject to review for abuse of discretion.

Post, 170 Wn.2d at 317.

       In this case, the trial court considered the impact of introducing the evidence at

trial and determined that it was more likely to confuse the jury:

       I’m going to deny [Lewis’s] motion. It seems to me that although relevant
       in the strictest of terms, the possibility of jury confusion, inordinate time
       spent exploring what is meant by “overt act” and what would need to be
       invoked if an overt act was alleged and what it actually means, is
       distracting, confusing and highly speculative in the context of this case.
       We are talking about potential future acts and potential future punishment
       for potential future acts. It just seems like we are getting very near the
       head of a pin there, and I’m going to deny the motion.

       We cannot say that the trial court’s decision was manifestly unreasonable or an

abuse of discretion.

          3. Harmless Error

       The State asserts that, were any evidentiary errors to have occurred, such errors

are harmless. The State is correct. Evidentiary error is harmless if, within reasonable

probability, it did not materially affect the verdict. In re Det. of West, 171 Wn.2d 383,

410, 256 P.3d 302 (2011). Here, even if the trial court excluded the testimonies of

J.Sm., T.T., and Detective Steiger, and if the trial court included the possibility of a

future SVP petition, the errors would be harmless.




                                           -12-
No. 80857-5-I/13


       The evidence of Lewis’s ongoing pattern of sexually violent behavior was

overwhelming. The evidence included R.M.’s testimony; certified court records

establishing Lewis’s criminal sexual conduct with L.R., B.P., and C.S.; a videotape of

Lewis slapping, berating, sexually abusing, and humiliating B.P.; thousands of pages of

describing Lewis’s sexual abuse of girls and women that Dr. Hoberman used to form his

expert opinion; as well as Lewis’s own testimony. Taking the evidence as a whole,

there is no reasonable probability that the outcome of the case would have been

different had J.Sm., T.T., and Steiger not testified, or if the jury had been informed that a

future SVP petition were possible.

       B. Prosecutorial Misconduct

       During its opening statement, the State made the following comment:

       We’re here today because for the last four decades, Ricky Lee Lewis has
       been sexually assaulting and abusing young women and girls in our
       community. He has sought out and chosen victims that people might not
       believe, might not hear, or might not see.

Lewis did not object to these remarks. Lewis argues that this statement constituted

prosecutorial misconduct because it sought to punish Lewis for past actions. We

disagree.

       In order to establish prosecutorial misconduct, the defendant bears the burden of

proving the conduct was both improper and prejudicial. State v. Emery, 174 Wn.2d 741,

759, 278 P.3d 653 (2012). We evaluate improper arguments in context of the total

argument, the issues addressed in the case, and the evidence addressed in the

argument. State v. Stith, 71 Wn. App. 14, 19, 856 P.2d 415 (1993).




                                          -13-
No. 80857-5-I/14


        Once impropriety is established, we determine whether the defendant was

prejudiced under one of two standards of review. If the defendant objected at trial, he

must show that the prosecutor’s misconduct resulted in prejudice that had a substantial

likelihood of affecting the jury’s verdict. Emery, 174 Wn.2d at 760. If the defendant did

not object at trial, he is deemed to have waived any error, “unless the prosecutor’s

misconduct was so flagrant and ill intentioned that an instruction could not have cured

the resulting prejudice.” Emery, 174 Wn.2d at 760-61. Under the second, heightened

standard, the defendant must show that (1) “no curative instruction would have obviated

any prejudicial effect on the jury” and (2) the misconduct resulted in prejudice that “had

a substantial likelihood of affecting the jury verdict.” State v. Thorgerson, 172 Wn.2d

438, 455, 258 P.3d 43 (2011).

        Here, the prosecutor’s statement was not improper. The opening statement that

the reason for being in court was Lewis’s decades of assaulting and abusing young

women was accurate. Taken in context, this single statement does not imply the need

to punish Lewis for past actions, but rather that his habitual behaviors have culminated

in the State filing an SVP petition, the topic the jury was to consider.

        Even were the prosecutor’s statement improper, Lewis does not meet his burden

of establishing that it rises to misconduct. Because Lewis did not object at trial, he is

subject to the heightened misconduct standard. First, a limiting instruction could have

cured the prosecutor’s statement; it would have taken little effort to inform the jury that

they were not punishing Lewis for past actions. 9 Second, given the backdrop of the trial


        9Additionally, the trial court specifically instructed the prospective jurors that their role was “not to
punish or hold Lewis accountable; rather [their] role would be to decide based solely on the evidence
presented during the trial whether Lewis currently meets the definition of [an SVP].”

                                                    -14-
No. 80857-5-I/15


and evidence presented, it is unlikely that a single statement had a substantial likelihood

of affecting the jury verdict.

       Affirmed.




WE CONCUR:




                                          -15-